DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the input/output device of claim 1, in particular the limitations of the second scattering intensity is 10 or more times as high as the first scattering intensity, wherein the layer comprising a liquid crystal material comprises a liquid crystal material and a polymer material, wherein the layer comprising a liquid crystal material is stabilized by the polymer material, wherein the polymer material is a copolymer of a polyfunctional monomer and a monofunctional monomer, wherein the input portion comprises a sensing region, wherein the input portion senses an object approaching the sensing region, wherein the sensing region comprises a region overlapping with the pixel, and wherein the sensing region comprises a sensor.
The closely related prior art, Kusunoki et al. (US 20210098300) discloses (Figs. 1-25F) an input/output device comprising: a display portion (113, 161); and an input portion (1842), wherein the display portion comprises a display region, wherein the display region comprises a pixel (165), wherein the pixel comprises a pixel circuit (534) and a liquid crystal element (462, 4008), wherein the liquid crystal element comprises a first electrode (4030), a second electrode (4031), a layer comprising a liquid crystal material (4008), a first alignment film (4032), and a second alignment film (4033), wherein the first alignment film comprises a region positioned between the first electrode and the layer comprising a liquid crystal material (4008), wherein the second alignment film comprises a region positioned between the second electrode and the layer comprising a liquid crystal material (4008), wherein the second electrode is provided such that an electric field is applied to the layer comprising a liquid crystal material (4008) between the first electrode and the second electrode, wherein the layer comprising a liquid crystal material comprises a liquid crystal material and a polymer material (sections 0258-0259), wherein the input portion comprises a sensing region, wherein the input portion senses an object approaching the sensing region, wherein the sensing region comprises a region overlapping with the pixel, and wherein the sensing region comprises a sensor (section 0070, 0466, 0480, 0482).
However, the prior art does not disclose or suggest the input/output device of claim 1, in particular the limitations of the second scattering intensity is 10 or more times as high as the first scattering intensity, wherein the layer comprising a liquid crystal material comprises a liquid crystal material and a polymer material, wherein the layer comprising a liquid crystal material is stabilized by the polymer material, wherein the polymer material is a copolymer of a polyfunctional monomer and a monofunctional monomer, wherein the input portion comprises a sensing region, wherein the input portion senses an object approaching the sensing region, wherein the sensing region comprises a region overlapping with the pixel, and wherein the sensing region comprises a sensor. Claim 1 is therefore allowed, as are dependent claims 2-8. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHARLES S CHANG/Primary Examiner, Art Unit 2871